 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     2298 DRIFTWOOD TIDE TRUST
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                  ***
12   THE BANK OF NEW YORK MELON fka                     )
     THE BANK OF NEW YORK AS TRUSTEE                    )
13   FOR THE CERTIFICATEHOLDERS OF                      )
     CWALT, INC., ALTERNATIVE LOAN                      )   Case No. 2:17-cv-01809-MMD-BNW
14   TRUST 2005-58, MORTGAGE PASS-                      )
     THROUGH CERTIFICATES, SERIES 2005-                 )
15   58, a New York corporation,                        )
                                                        )
16                                         Plaintiff,   )
                                                        )
17   vs.                                                )
                                                        )
18   ESTATE OF WILLIAM BARRETT; an                      )
     individual; 2298 DRIFTWOOD TIDE TRUST,             )
19   a Nevada trust; DOES I-X, inclusive; and ROE       )
     CORPORATIONS I-X, inclusive,                       )
20                                                      )
                                        Defendants.     )
21                                                      )
22               STIPULATION AND ORDER TO EXTEND TIME TO (1) REPLY TO
                   OPPOSITION TO MOTION FOR SUMMARY JUDGMENT AND
23                (2) RESPOND TO COUNTERMOTION TO AMEND COMPLAINT
                                      (First Request)
24
            COMES NOW Plaintiff, THE BANK OF NEW YORK MELLON (“BONY”), and
25
     Defendant, 2298 DRIFTWOOD TIDE TRUST (“Driftwood Trust”), by and through their
26
     undersigned counsel, and hereby stipulate and agree as follows:
27
            1.      On July 19, 2019, Driftwood Trust filed a Motion to Dismiss or, Alternatively,
28
                                               Page 1 of 3                               2298 Driftwood Tide
 1                Motion for Summary Judgment herein. [ECF #19, 20].

 2         2.     On August 16, 2019, BONY filed an Opposition to said Motions, together with a

 3                Countermotion to Amend its Complaint. [ECF #29, 30].

 4         3.     Driftwood Trust’s Reply to BONY’s Opposition and Response to the

 5                Countermotion to Amend Complaint are both presently due on August 30, 2019.

 6         4.     As a result of numerous other pending work and personal obligations, including

 7                appellate briefs and motion practice in other cases, Driftwood Trust’s counsel has

 8                requested an extension of time in which to file its Reply and Response.

 9         5.     Driftwood Trust shall be granted an extension of time in which to file its Reply to

10                BONY’s Opposition and Response to the Countermotion to Amend Complaint

11                until and including September 16, 2019.

12         6.     This Stipulation is made in good faith and not for purpose of delay.

13         Dated this     22nd     day of August, 2019.

14   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN, LLP
15
16
      /s/ Timothy E. Rhoda                             /s/ Jamie K. Combs
17   TIMOTHY E. RHODA, ESQ.                           JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 13088
18   9120 West Post Road, Suite 100                   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                          Las Vegas, Nevada 89134
19   (702) 254-7775                                   (702) 634-5000
     croteaulaw@croteaulaw.com                        jamie.combs@akerman.com
20   Attorney for Defendant                           Attorney for Plaintiff
     2298 Driftwood Tide Trust                        Bank of New York Mellon
21
22                                              IT IS SO ORDERED.

23
                                                By:
24                                                      Judge, U.S. District Court

25
                                                Dated: August 22, 2019
26
27
28
                                              Page 2 of 3                                2298 Driftwood Tide
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           22nd    day of August, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO (1) REPLY TO OPPOSITION TO MOTION FOR

 5   SUMMARY JUDGMENT AND (2) RESPOND TO COUNTERMOTION TO AMEND

 6   COMPLAINT (First Request) to the following parties:

 7         Rex Garner
           Akerman LLP
 8         1635 Village Center Circle, Suite 200
           Las Vegas, NV 89134
 9         702-634-5000
           702-380-8572 (fax)
10         rex.garner@akerman.com
           Attorneys for Plaintiff
11         Bank of New York Mellon

12         Ariel E. Stern
           Akerman LLP
13         1635 VillageCenter Circle
           Suite 200
14         Las Vegas, NV 89134
           702-634-5000
15         702-380-8572 (fax)
           ariel.stern@akerman.com
16         Attorneys for Plaintiff
           Bank of New York Mellon
17
           Natalie L Winslow
18         Akerman LLP
           1635 Village Center Circle, Suite 200
19         Las Vegas, NV 89134
           (702) 634-5000
20         (702) 380-8572 (fax)
           natalie.winslow@akerman.com
21         Attorneys for Plaintiff
           Bank of New York Mellon
22
23
                                               /s/ Timothy E. Rhoda
24                                             An employee of ROGER P. CROTEAU &
                                               ASSOCIATES, LTD.
25
26
27
28
                                             Page 3 of 3                              2298 Driftwood Tide
